  Case: 3:18-cv-01768-JGC Doc #: 16 Filed: 03/22/19 1 of 5. PageID #: 125




U NITED S TATES D ISTRICT C OURT
N ORTHERN D ISTRICT OF O HIO W ESTERN D IVISION


N ESTOR A LVAREZ , individually and on behalf
of K.A., a child with a disability,
                           Plaintiffs,
          -against-
                                                   Case No. 3:18-cv-01768
S WANTON L OCAL S CHOOL D ISTRICT ,
                           Defendants.




        P LAINTIFF ’ S M EMORANDUM OF L AW IN O PPOSITION TO
                   D EFENDANT ’ S M OTION TO S TRIKE




                                         C UDDY L AW F IRM , P.L.L.C.
                                         Attorneys for Plaintiffs
                                         6100 Oak Tree Blvd, Suite 200
                                         Independence, Ohio 44131
                                         (315) 370-4020
                                         acuddy@cuddylawfirm.com
Case: 3:18-cv-01768-JGC Doc #: 16 Filed: 03/22/19 2 of 5. PageID #: 126




                       TABLE OF C ONTENTS
TABLE OF C ONTENTS . . . . . . . . . . . . . . . . . . . .                i
P RELIMINARY S TATEMENT . . . . . . . . . . . . . . . . .                 1
A RGUMENT . . . . . . . . . . . . . . . . . . . . . . . . .               1
C ONCLUSION . . . . . . . . . . . . . . . . . . . . . . . .               3
  Case: 3:18-cv-01768-JGC Doc #: 16 Filed: 03/22/19 3 of 5. PageID #: 127




                            P RELIMINARY S TATEMENT

This is an appeal of the decision of a state-level review officer (SLRO) decision that up-
held the decision of an impartial hearing officer (IHO) following an administrative hearing
conducted pursuant to the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §
1400 et seq. On February 1, 2019, plaintiff parent brought this motion for summary judg-
ment reversing the decision of the SLRO. In March 1, 2019, defendant school district filed
a memorandum in opposition. On March 20, 2019, plaintiff submitted a memorandum in
reply to the district’s submission. On March 21, 2019, defendant moved to strike the reply
memorandum on the basis that the police report referenced therein was admitted into ev-
idence by the hearing officer for a limited purpose, namely “as evidence of Mr. Alvarez’
concern, but not for the truth of what was contained therein.” IHO Op. at 6. Plaintiff now
submits this memorandum in opposition to the motion to strike.



                                      A RGUMENT

Defendant claims that the police report was not admitted to establish the truth of the matter
stated “is also not evidence that the court may consider under Fed. R. Civ. P. 56.” Doc.
15 at 2. Rather, it is “evidence of Mr. Alvarez’ concern, but not for the truth of what was
contained therein.” Id. As the state-level review officer’s decision turns on the reasonable-
ness of Mr. Alvarez’s actions, namely his refusal to return his daughter to a school where
he believed she was sexually abused by another student, it is highly relevant to the Court’s
review of that decision.
   Notably, the police report not only includes interviews with K.A. and the male student,
who admitted to engaging in sexual activities with K.A. during school, including in the
classroom, but also includes denials by school staff that the sexual incidents could have
happened. PX 3 at numbered page 2. Detective Chittenden documents classroom teacher
Kalli Hintz claiming that “the allegations could not have happened[]” as “someone would
have seen those actions occurring.” Id.

                                             1
  Case: 3:18-cv-01768-JGC Doc #: 16 Filed: 03/22/19 4 of 5. PageID #: 128




   Whether or not the admissions by K.A. and by the male student are true, or whether
Ms. Hintz’s denials are true, the contents of the report are clearly highly relevant to Mr.
Alvarez’s concerns about the program. Here, we have credible admissions by the alleged
perpetrator, to a police detective, that he engaged in the complained-about activity, with the
school district’s teacher in complete denial.
   In addition, the parent’s concern would have been heightened upon learning that the
male student had additional sexual “plans” above and beyond the sex play he engaged in
with K.A. during school and field trips. Certainly any parent with a daughter with an IQ
of 58 would fear her becoming pregnant at the age of seventeen. This, coupled with what
appeared to be, at best, limited supervision of the students in class and on field trips, with
a teacher denying that the incidents could possibly have happened, would exacerbated the
parent’s apprehension of the program. Thus, irrespective of whether the police report was
admitted for the truth of its contents or not, it is highly relevant to the question of whether
the parent’s concerns were reasonable.




                                                2
  Case: 3:18-cv-01768-JGC Doc #: 16 Filed: 03/22/19 5 of 5. PageID #: 129




                                    C ONCLUSION

Based on the foregoing, the Court should deny the motion to strike, reverse the decision of
the SLRO, award compensatory education, and grant such further relief as the Court deems
just and proper.

Dated: Independence, Ohio
       March 22, 2019
                                             Respectfully submitted,

                                             /s/ Andrew K. Cuddy
                                             C UDDY L AW F IRM , P.L.L.C.
                                             Attorneys for Plaintiffs
                                             6100 Oak Tree Blvd, Suite 200
                                             Independence, Ohio 44131
                                             (315) 370-4020
Andrew K. Cuddy, Esq.
Jason H. Sterne, Esq.
Of counsel




                                            3
